Citation Nr: 0520333	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Character of discharge for the period of service from October 
1, 1997 to April 6, 1999.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Army from October 1997 to April 1999, and was discharged 
under other than honorable conditions.  He also had prior 
periods of active duty for training (ACDUTRA).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2001 administrative decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003 the matter was 
remanded to the RO for copies of the veteran's complete 
personnel file, including records of any counseling, 
commendations or disciplinary actions, and correspondence 
pertaining to leave requests.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's DD 214 pertaining to his active duty service 
from October 1, 1997 to April 6, 1999 indicates that he was 
discharged under other than honorable conditions and that 
separation occurred in lieu of trial by Court-Martial.  As 
mentioned above, in the August 2003 remand, the Board 
directed the RO to obtain copies of the veteran's complete 
personnel file in order to develop a complete record of the 
circumstances surrounding the veteran's discharge "in lieu 
of Court-Martial."  The personnel records received are 
clearly incomplete as they do not contain documentation of 
disciplinary or administrative actions taken by the Army, nor 
correspondence from the Army to the veteran, in the time 
leading up to his separation.  The majority of the records 
received pertain to earlier periods of service [ACDUTRA].  
Given that the veteran's DD 214 specifically refers to a 
potential Court-Martial, the records should include some 
documentation of administrative and/or disciplinary actions 
leading up to situation where discharge in lieu of Court-
Martial was offered.  Furthermore, the record does not 
reflect whether the Court Martial the veteran avoided by his 
discharge was to be a general or a special Court Martial, a 
distinction not without implication in the instant appeal.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Since the personnel 
records sought by the previous remand have not been obtained,  
a further remand is necessary to either obtain additional 
relevant personnel records or to obtain specific 
certification that no such additional records exist.  

It is also noteworthy that the veteran was separated from the 
National Guard in March 1998 with an honorable discharge.  
This separation occurred prior to his separation from active 
duty in lieu of Court Martial in April 1999.  

Accordingly, this case is remanded to the RO for the 
following: 

1.	The RO should arrange for an 
exhaustive search of all potential 
depositories where the veteran's 
records could be retired to obtain all 
records of consultations, evaluations, 
notices, charges, previous 
disciplinary action or other records 
or correspondence associated with the 
veteran's separation in lieu of Court 
Martial.  The search should include 
(but not necessarily be limited to) 
the National Personnel Records Center 
(NPRC), the personnel department at 
Fort Sill Oklahoma (where the veteran 
separated from active duty) the 
specific unit to which the veteran was 
assigned at Fort Sill at separation, 
and any other unit the veteran was 
assigned to during active duty from 
October 1997 to April 1999.  If any 
location contacted suggests other 
sources, those sources should be 
encompassed by the search.  If 
exhaustive development results in a 
record that is less than complete, the 
RO should obtain official 
certification that any additional 
records are irretrievably lost, or 
were destroyed.     
 
2.	 The RO should then readjudicate the 
claim in light of any additional 
evidence obtained. If the benefit 
sought remains denied, the appellant 
and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond. 
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order. 


No action is required of the appellant until he is notified. 
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment by the RO. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


